IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BROOKS MANUFACTURING CO.,               )
a Washington corporation,               )      No. 79645-3-I

             Appellant,                 )      DIVISION ONE
      v.
                                        )      UNPUBLISHED OPINION
NORTHWEST CLEAN AIR AGENCY,             )
                                        )
             Respondent.                )      FILED: September 16, 2019


      LEACH, J.   —   Brooks Manufacturing Company appeals a superior court

order affirming the Pollution Control Hearings Board (PCHB). RCW 70.94.153

requires a person to file a notice of construction application when he intends to

replace emission control technology on a stationary source emission unit.

Brooks did not do this before it replaced its baghouse, the device it uses to

control emissions escaping from its burning of wood shaving by-products. The

Northwest Clean Air Agency (NWCAA) issued Brooks a notice of violation and

corrective action order. Brooks appealed to the PCHB, which affirmed the notice.

The superior court affirmed the PCHB.

      Brooks claims that the baghouse was not “emission control technology”

and that it did not replace the baghouse. Because Brooks does not show that
No. 79645-3-I I 2


the PCHB erred in its interpretation and application of the statute and substantial

evidence supports the PCHB’s challenged finding of fact, we affirm.

                                      FACTS

        Brooks is a Bellingham, Washington, company that makes engineered

wood products for utilities and produces wood shavings as a by-product. Brooks

uses a boiler to provide steam for its lumber-drying kiln. In 1989, it converted the

boiler from gas fired to wood burning to allow it to burn the wood shaving by

product to produce steam for the kiln. The baghouse captures fine particulate

matter emitted from the wood-fired boiler.

        In 2007, Brooks’s baghouse was corroding, and its skin and hopper were

deteriorating from rust. Superior Systems Inc. submitted a bid to “supply & install

a replacement baghouse” for Brooks’s existing boiler.        Superior installed the

replacement baghouse in 2008.

        Brooks noticed that the baghouse was in failing condition again in 2013.

Superior submitted a bid to “supply & install a replacement baghouse.” Its bid

stated that it would “dismantle the existing filter and install the new [one] in the

same location.” It said it would reuse the “existing service platform access ladder

and lower support structure. All the rest of the [baghouse would] be fabricated

new.”




                                        -2-
No. 79645-3-I I 3


      In August 2014, Superior replaced the mild steel baghouse shell with a

stainless steel one. It installed the new shell in the existing support structure.

Superior replaced all of the parts that came into contact with exhaust air from the

boiler with identically sized stainless steel parts. These included the baghouse

collector housing, the exhaust outlet, the clean gas plenum, the tube sheet, the

gas inlet, and the hopper. It did not replace parts that did not come into contact

with exhaust air, including the magnehelic, controls and electrical conduit, inlet

piping, catwalks, and ladder. It also did not replace the existing filter bags and

cages, the pulse air header, or the valves.

       Brooks did not contact the NWCAA before or after Superior did the

baghouse work in August 2014.         In November 2014, an NWCAA inspector

examined the baghouse and talked with Brooks’s technical director.                  The

inspector then relayed a description of the changes to an NWCAA engineer to

determine whether Brooks was required to file a notice of construction for the

baghouse work. The inspector wrote, “Facility said that this [was a] like-for-like

replacement for the baghouse that was permitted March 10, 1989.                The new

baghouse is the same design and size with the only difference.      .   .   being that it

was constructed of stainless steel. This baghouse collects ash from the 250 hp

wood fired boiler exhaust.”




                                        -3-
No. 79645-3-I /4

        The engineer concluded that Brooks “replaced” the baghouse, making its

action subject to the requirements of RCW 70.94.153. The NWCAA director of

compliance agreed. On December 15, 2014, the NWCAA issued Brooks a notice

of correction and corrective action because it did not submit the statutorily

required notice of construction application before replacing the baghouse in

2014.

        Brooks appealed the notice to the PCHB. After a fact-finding hearing, the

PCHB affirmed the NWCAA’s determination, concluding that “the work performed

in 2014 on the Brooks baghouse constituted replacement and therefore a notice

of construction application was required.” Brooks appealed this decision to the

superior court, which affirmed the PCHB. Brooks again appeals.

                            STANDARD OF REVIEW

        The Washington Administrative Procedure Act (WAPA)1 governs review of

PCHB orders.2 This court reviews the PCHB’s action from the same position as

the superior court.3 We apply WAPA standards directly to the record created

before the PCHB.4      When we review agency action under WAPA, the party



        1Ch. 34.05 RCW.
        2RCW 43.21B.180; Port of Seattle v. Pollution Control Hr’qs Bd., 151
Wn.2d 568, 587, 90 P.3d 659 (2004); RCW 34.05.510, .526.
       ~ Port of Seattle, 151 Wn. 2d at 587; Skaqit Hill Recycling, Inc. v. Skagit
County, 162 Wn. App. 308, 317-18, 253 P.3d 1135 (2011); RCW34.05.558.
       ~ Port of Seattle, 151 Wn. 2d at 587; Skagit Hill Recycling, 162 Wn. App.
at 317-1 8; RCW 34.05.558.
                                       -4-
No. 79645-3-lI 5


challenging the action has “[tjhe burden of demonstrating the invalidity of agency

action.”5

       We interpret statutes de novo.6 When we interpret a statute, our goal is to

“give effect to the legislature’s intent.”7 So we look first to the legislation’s plain

language, “considering the text of the provision in question, the context of the

statute in which the provision is found, related provisions, and the statutory

scheme as a whole.”8 If the plain language of the statute results in two or more

reasonable interpretations, it is ambiguous.9 Only if the statute is ambiguous do

we apply traditional techniques of statutory construction.1°

       A court must grant relief from a PCHB order if the party challenging it

shows that the order was not supported by substantial evidence “when viewed in

light of the whole record before the court.”11 Substantial evidence is “a sufficient

quantity of evidence to persuade a fair-minded person of the truth or correctness

of the order.”12 We will overturn an agency’s findings only if they are clearly

erroneous and the court is “definitely and firmly convinced that a mistake has

       ~ RCW 34.05.570(1)(a); Port of Seattle, 151 Wn.2d at 587.
       6 Port of Seattle, 151 Wn.2d at 587.
       ~ TracFone Wireless, Inc. v. Dept of Revenue, 170 Wn.2d 273, 281, 242
P.3d 810 (2010).
       8 State v. Evans, 177 Wn.2d 186, 192, 298 P.3d 724 (2013).
       ~ City of Seattle v. Winebrenner, 167 Wn.2d 451, 456, 219 P.3d 686
(2009).
       10 Cerrillo v. Esparza, 158 Wn.2d 194, 201, 142 P.3d 155 (2006).
        11 RCW 34.05.570(3)(e).
        12 Callecod v. Wash. State Patrol, 84 Wn. App. 663, 673, 929 P.2d 510

(1997).
                                        -5-
No. 79645-3-I I 6


been made.”13       This court does “not weigh the credibility of witnesses or

substitute our judgment for the PCHB’s with regard to findings of fact.”14 We

review de novo whether the PCHB correctly applied the law to its findings.15

                                    ANALYSIS

       Brooks makes two challenges to the PCHB decision. First, it contends

that the PCHB “erroneously interpreted    .   .   .   the law”16 about the terms “emission

control technology” and “replacement or substantial alteration” contained in RCW

70.94.153.    And these asserted misinterpretations resulted in the PCHB

erroneously applying the law to the facts.17 Second, it claims that substantial

evidence did not support the PCHB’s finding of fact           3Q•18   And Brooks concludes

by claiming that given the legislative intent of RCW 70.94, it is entitled to operate

under its 1989 permit indefinitely. Because Brooks’s arguments fail, we affirm.

                    The Baghouse Is Emission Control Technology

       First, Brooks contends that the baghouse is not “emissions control

technology” under the Washington Clean Air Act (Act).19 We disagree.

       The legislature adopted the Act with the intent

       13 Port of Seattle, 151 Wn.2d at 588 (quoting Buechel v. Dep’t of Ecology,
125 Wn.2d 196, 202, 884 P.2d 910 (1994)).
       14 Port of Seattle, 151 Wn.2d at 588 (citing Bowers v. Pollution Control

Hr’gs Bd., 103 Wn. App. 587, 596, 13 P.3d 1076 (2000)).
       15 Port of Seattle, 151 Wn.2d at 588.
       16 RCW 34.05.570(3)(d).
       17 RCW 34.05.570(3)(d).
       18 RCW 34.05.570(3)(e).
       19 Ch. 70.94 RCW; see RCW 70.94.440.
                                         -6-
No. 79645-3-I I 7


      to secure and maintain levels of air quality that protect human
      health and safety, including the most sensitive members of the
      population, to comply with the requirements of the federal clean air
      act, to prevent injury to plant, animal life, and property, to foster the
      comfort and convenience of Washington’s inhabitants, to promote
      the economic and social development of the state, and to facilitate
      the enjoyment of the natural attractions of the statej201

The legislature declared as one of the purposes of the Act “to safeguard the

public interest through an intensive, progressive and coordinated statewide

program of air pollution prevention and control.”21      Consistent with this goal,

RCW 70.94.153 requires that

       [amy person proposing to replace or substantially alter the emission
       control technology installed on an existing stationary source
       emission unit shall file a notice of construction application with the
       jurisdictional permitting authority.    For projects not otherwise
        reviewable under RCW 70.94.152 [governing the notice
        requirements for the construction of a new contaminant source], the
        permitting authority may (1) require that the owner or operator
       employ reasonably available control technology for the affected
       emission unit and (2) may prescribe reasonable operation and
        maintenance conditions for the control equipment.

(Emphasis added.)

       The parties agree that RCW 70.94.153 applies to the baghouse work only

if the baghouse is “emission control technology.” They also agree that the Act

does not define “emission control technology.”              They offer competing

interpretations of this term.




       20   RCW 70.94.011.
       21   RCW7O.94.011.
                                         -.7-
No. 79645-3-I I 8


      The PCHB interpreted the phrase to be “an umbrella term that includes

the equipment and devices used for emission control and the more abstract

concept of the applied science upon which the equipment and devices are

based.” And, quoting a dictionary definition of “technology,”22 Brooks asserts that

“emission control technology” has a narrower meaning and includes only abstract

things like “science, a method, study, or a process” and does not include tangible

objects. In particular, it does not include the actual equipment used to capture or

filter the emissions. The text of RCW 70.94.153 and the quoted purpose of the

Act support the PCHB’s interpretation.

       First, Brooks contends that the Act’s plain language does not support a

broad meaning for “emission control technology.” In response, PCHB notes that

the first sentence of RCW 70.94.153 describes “emission control technology” as

something that can be “installed on an existing stationary source emission unit.”

The legislature’s use of the word “installed” makes clear that it considered

“emission control technology” to include tangible objects that one could attach to




       22Webster’s New World College Dictionary 1470 (4th ed. 2000) defines
“technology” as
       I The science or study of the practical or industrial arts, applied
      sciences, etc. 2 the terms used in a science, etc.; technical
      terminology 3 applied science 4 a method, process, etc. for
       handling a specific technical problem 5 The system by which a
       society provides its members with those things needed or desired

                                         -8-
No. 79645-3-I / 9


a stationary emission unit. So, the plain language of the statute supports the

PCHB’s interpretation.

        Second, Brooks points to the legislature’s use of the phrase in other

sections of the Act as supporting its interpretation.                                 For example, RCW

70.94.030(6) defines “[blest available control technology” as “an emission

limitation   .   .   .       that            the      permitting     authority.   .   .   determines   is

achievable.              .   .   through application of production processes and available

methods, systems, and techniques.”                            Similarly, RCW 70.94.030(20) defines

“[rjeasonably available control technology” as “the lowest emission limit that a

particular source.                   .   .   is capable of meeting by the application of control

technology that is reasonably available considering technological and economic

feasibility.”

        But these examples and the others cited by Brooks do not support a

narrow definition of “emission control technology.”                         Because we look for a

meaning that harmonizes all the legislature’s uses of the same phrase in the

Act,23 the different ways it used this phrase demand a broad definition, not a

narrow one. And we must avoid an interpretation that creates an inconsistency

among the various statutes using the phrase.24 The narrow abstract meaning

advanced by Brooks would make RCW 70.94.153 nonsensical. Brooks does not

         Dep’t of Revenue v. Fed. Deposit Ins. Corp., 190 Wn. App. 150, 157-58,
        23
359 P.3d 913 (2015).
      24 State v. Bash, 130 Wn.2d 594, 602, 925 P.2d 978 (1996).
                                      -9-
No. 79645-3-I /10


explain how one could attach “science, a method, study, or a process” to an

existing stationary emission unit. But his offered definition would make this the

event triggering the need for a notice of construction application.

       Requiring review of devices used to control emissions when existing

devices need replacement furthers the legislatively declared “public policy to

preserve, protect, and enhance the air quality for current and future

generations.”25 The interpretation of “emission control technology” advanced by

Brooks would allow a polluter to use and replace once-approved devices forever,

regardless of advances in technology occurring during the useful life of an

approved device. This would frustrate using technological advances to “enhance

the air quality for current and future generations.”

       We agree with the PCHB that the legislature used “emission control

technology” as “an umbrella term that includes the equipment and devices used

for emission control and the more abstract concept of the applied science upon

which the equipment and devices are based.”            The PCHB did not err in

concluding that “emission control technology” includes the baghouse.

                          Brooks Reilaced the Baghouse

       Brooks also claims that RCW 70.94.153 does not apply because it did not

“replace” the baghouse.      Brooks challenges the sufficiency of the evidence



       25   RCW 70.94.011.
                                         -10-
No. 79645-3-I /11


supporting the PCHB’s finding that it replaced the baghouse. It also challenges

the PCHB’s conclusions of law that “the work performed in 2014 on the Brooks

baghouse constitutes replacement,” that it was not a “similar parts replacement,”

and that “{t]he replacement of 90 percent of a baghouse, using mostly new parts

and a new shell fabricated from a different, more expensive, and much longer

lasting material, constitutes replacement of emission control technology.” We

reject these claims.

i. Substantial Evidence Supports the PCHB Finding That Brooks Replaced the

Baghouse

       Brooks challenges the sufficiency of the evidence to support finding of fact

30:
              At the hearing, after having an opportunity to review
      additional information, including all of the information about
      exactly which parts were replaced and the cost of the
      replacement, Mr. Mahar’s opinion remained unchanged that the
      alteration of the Brooks baghouse constituted a replacement of
      the baghouse that required a notice of construction application.
      Mr. Mahar’s original opinion was bolstered by: (1) that the
      fabrication took place off site and what he considered the
      replacement baghouse was then brought on site; (2) that Brooks
      made a substantial investment in stainless steel to extend the life
      of the baghouse; and (3) that the parts that were not replaced
      were primarily parts that did not come into contact with exhaust
      air, were not parts that were involved in the control of air emission,
      or were parts that had already been replaced recently because
      they were consumable, such as the filter bags. Overall, Mr.
      Mahar summed up the situation by saying the bag house had been
      90 percent replaced and he still concludes that the work
      constituted replacement of the baghouse. D. Mahar Testimony,
      Ex. R-31.


                                       —11—
No. 79645-3-I /12


Brooks first contends that this finding was not supported by substantial evidence

because the PCHB based it on a single statement by Daniel Mahar.26 This does

not matter.   Brooks cites no authority for the proposition that one witness’s

testimony is insufficient to support a finding of fact.    And no witness directly

contradicted Mahar.     The finding accurately summarizes Mahar’s testimony.

Mahar stated, “90 percent of the baghouse was replaced,” the “whole baghouse”

was “basically rebuilt,” and the metal used was “a significant portion of the

baghouse that makes it work and contains all the dirty air and functions to clean

it.” He said, “[Tb me it was replaced.”

       Brooks directs this court to Mahar’s testimony identifying “all of the parts

that were [reused], including the structure, the ladder and catwalk, the airlock, the

blow pipes, and even the bags and cages.”           But these statements do not

contradict his testimony that the baghouse was replaced. Rather, Mahar listed

these as examples of “options that you add on there to make it convenient to

service the equipment” or equipment that is “replaced on a regular basis” to

support his contention that the more functionally important parts of the baghouse

were replaced.

       Brooks also points to the diagram of the parts replaced and the parts not

replaced on the bag house and a portion of Mark Wolfe’s testimony that Superior


      26  Daniel Mahar is a professional environmental engineer or permit
engineer at NWCAA.
                                   -12-
No. 79645-3-I /13


reused some of the baghouse parts.27 But this evidence is not inconsistent with

the PCHB’s finding. And in asserting that this evidence contradicts this finding,

Brooks ask this court to reweigh evidence and determine credibility, which this

court will not do.28 Brooks does not show the lack of substantial evidence to

support the court’s finding.

ii. Brooks’s Baghouse Work Is a Replacement Subject to RCW 70.94.153

       Brooks claims its baghouse work is not a replacement that triggers the

application requirement of RCW 70.94.153.

       This statute obligates “[a}ny person proposing to replace or substantially

alter the emission control technology installed on an existing stationary source

emission unit shall file a notice of construction application with the jurisdictional

permitting authority.”29 NWCAA does not claim that Brooks “substantially altered”

its emissions with its baghouse work. It claims that Brooks’s baghouse work falls

within the actions the legislature described with the word “replace.”

       The Act does not define ‘replace.” And it does not describe when a

company replaces enough parts of an emission control device for its action to

qualify as replacement. The parties assert different, reasonable interpretations of

the statute, making it ambiguous. To interpret an ambiguous statute, we may


       27   Mark Wolfe is the general manager and part owner of Superior Systems
Inc.
       28   Port of Seattle, 151 Wn.2d at 588 (citing Bowers, 103 Wn. App. at 596).
       29   RCW7O.94.153 (emphasis added).
                                          -13-
No. 79645-3-I /14


look to a dictionary definition of an undefined term.3° Merriam Webster’s Third

New International Dictionary defines “replace” as “to place again : restore to a

former place, position, or condition.”31

       Brooks’s work on the baghouse restored it to its former condition and

more. The new parts put the corroded baghouse in a condition superior to its

condition before the corrosion. Superior replaced mild steel parts exposed to

exhaust with more expensive stainless steel parts.                          These last longer and

extended the baghouse’s useful life longer, perhaps indefinitely. For this reason,

we reject Brooks’s claim that it was merely a similar parts replacement.

       And Superior described its work as “dismantle the existing [baghouse] and

install [a] new [one] in the same location.”                   It said that it would reuse the

“existing   .   .   .   platform, access ladder and lower support structure” but that “[ajIl

the rest of the [baghouse would] be fabricated new.”

       In addition, Brooks does not challenge the PCHB finding that “[t]he boiler

was shut down for two weeks in August 2014.                .   .   .   During the shutdown, the old

baghouse shell was removed from the Brooks site and the new one, fabricated

by Superior out of stainless steel, was brought in and placed into the existing

support structure.”



       30Buchheit v. Geiger, 192 Wn. App. 691, 696, 368 P.3d 509 (2016) (citing
Cornu-Labatv. Hosp. Dist. No.2, 177 Wn.2d 221, 231-32, 298 P.3d 741 (2013)).
      31 WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1925 (2002).

                                     -14-
No. 79645-3-I /15


       Dan Mahar testified that the “whole baghouse” was “basically rebuilt” and

that the metal used was “a significant portion of the baghouse that makes it work

and contains all the dirty air and functions to clean it.” The parts of the baghouse

Superior did not exchange for new parts were “options that you add on there to

make it convenient to service the equipment” such as the ladder or equipment

that is “replaced on a regular basis,” such as the bags.

       Using a plain dictionary definition of the word “replace,” the unchallenged

findings and the evidence of Superior and Mahar show that Brooks’s baghouse

work was a replacement subject to the application requirements of RCW

70.94.153.

       Brooks Is Not Entitled To Operate Indefinitely under Its 1989 Permit

       Brooks contends that it is entitled to operate under its 1989 permit

indefinitely. It claims that “once a permit is issued, it is ‘good forever.” As noted

above, the legislature intended the Act to “secure and maintain levels of air

quality that protect human health and safety” through “an intensive, progressive,

and coordinated statewide program of air pollution prevention and control.”32 A

“good forever” permit to emit pollutants would frustrate this purpose.        Brooks

makes no persuasive argument to the contrary.




      32   RCW7O.94.011.
                                        -15-
No. 79645-3-I /16


       Instead, Brooks raises the specter of environmental review. It states that

by filing a notice of construction application, it may trigger the State

Environmental Policy Act33 or that its baghouse may be subject to a reasonably

available control technology analysis that could result in a change of its operating

permit conditions. But the issue before this court is whether RCW 70.94.153

obligated Brooks to file a notice of construction.      We conclude that it was.

Brooks’s fear of regulatory review has no place in our analysis.

                                  CONCLUSION

       We affirm.    Brooks fails to establish that the PCHB made a finding

unsupported by substantial evidence or misapplied the law. The baghouse is

emissions control technology, and Brooks replaced it.       This action subjected

Brooks to the requirements of RCW 70.94.153, which obligated it to file a notice

of construction.



                                                              —



                                                                      F,
WE CONCUR:




              ‘1
         Ch. 43.21C RCW.
                                                                           1
                                       -16-